UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2442



LORI A. WALTERS,

                                              Plaintiff - Appellant,

          versus


ORANGEBURG COUNTY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (CA-99-1115-5-22BC)


Submitted:   May 31, 2001                 Decided:   August 1, 2001


Before WILKINS and KING, Circuit Judges, and Frederic N. SMALKIN,
United States District Judge for the District of Maryland, sitting
by designation.


Affirmed by unpublished per curiam opinion.


Eric S. Bland, ERIC S. BLAND & ASSOCIATES, P.A., Columbia, South
Carolina; Lawrence J. Needle, LAWRENCE J. NEEDLE, P.A., Columbia,
South Carolina, for Appellant. D.L. (Dirk) Aydlette, Shahin Vafai,
GIGNILLIAT, SAVITZ & BETTIS, L.L.P., Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lori Walters appeals the district court’s orders granting

summary judgment to the Defendant and denying Walters’ motion for

reconsideration.   We have reviewed the record and the district

court’s opinions and find no reversible error.     Accordingly, we

affirm on the reasoning of the district court.   Walters v. Orange-

burg County, No. CA-99-1115-5-22BC (D.S.C. filed Aug. 1, 2000;

entered Aug. 2, 2000, and Oct. 13, 2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2